Hanna, J.
One Thomas and said Wilson were brought before said Court upon an affidavit charging them with the crime of arson. Said information, after charging the commission of the offence, concludes as follows: “and the said Harriett■ Thomas and Margaret Wilson are in the Vigo county jail on the charge of said larceny, and not indicted by the grand jury. ’
The point made is, that the latter clause of said sentence, “ and not indicted by the grand jury,” does not negative the fact that such an indictment might have been found and in some manner disposed of, either by a nol pros., or by being quashed; that if such had, in point of fact, been the condition, the said Court could not have taken jurisdiction. Passing over this part of the question, we are of opinion that *385the construction placed, by the defendant, upon the language is not proper. It appears to us that it sufficiently avers that an indictment had not been presented by the grand jury against the defendant upon that'charge.
McDonald $ Poache, for the .appellant.
Oscar B. PLord, Attorney General, for the State.

Per Curiam.

The judgment is affirmed.